DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered. 

Claim Status
Claims 18-28, 39-44 and 51 are withdrawn.
Claims 2-14, 31-36, 38, 45-50 and 52 are canceled.
Claims 1, 15-17, 29-30, and 37 are under examination.

Priority
Applicant’s Arguments: The Examiner asserts that the claims are not entitled to the September 17, 2014 priority date, because the claimed subject matter allegedly is not enabled or lacks written description. Office Action, pp. 2-3. As stated in the amendment filed on December 21, 1019, Applicant maintains that the application is entitled to the 
Examiner’s Response to Traversal:  For the reasons discussed below in the new rejection under 112a, the claims are still not adequately described since they contain new matter.  Thus, the U.S. effective filing date of the claims under examination remains set at 08/18/2015.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2020, 12/23/2020, and 04/12/2021 are being considered by the examiner.  

Objections Withdrawn
Claim Objections
The objection to claims 1 and 11 is withdrawn in view of Applicant’s amendments. 
The objection to claims 29-32 is withdrawn in view of Applicant’s amendments.  
The objection to claims 29 and 31 is withdrawn in view of Applicant’s amendments.   
The objection to claims 30 and 32 is withdrawn in view of Applicant’s amendments.  


Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 11, 14-17, 31-32, 36, and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

The rejection of claims 1, 5, 11, 14-17, and 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lacking enablement is withdrawn in view of Applicant’s amendments.  

The rejection of claims 1, 5, 11, 14-17, 29-32, and 35-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s persuasive arguments.

The rejection of claims 5 and 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.   



New Objections
Claim Objections
Claim 30 is objected to because of the following informalities:  For clarity, it is recommended that Applicant delete “wherein said abituzumab comprises:”.  
Claim 1 is objected to since the term “a” should be added before “light chain” for clarity and consistency.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15-17, 29-30, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 37 is further rejected here for reciting “wherein said framework region comprises a sequence selected from…”.  This gives the claim multiple interpretations.  First, the sequence identifiers could be the framework of the antibody used.  Second, these sequence identifiers could be the base sequence in which mutations are made.  Thus, they would not be the framework regions of the used antibody.  Again, the presence of multiple structural interpretations renders the claim indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15-17, 29-30, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1, on which all other claims above depend, recites now SEQ ID NO. 2 with five or fewer substitutions in a framework region of the heavy chain.  As discussed above, one interpretation of this claim language is that all five substitutions can be made in any framework region but in only one such region at a time.  On page 36, the specification shows that only FR3 of the heavy chain is contemplated to carry five mutations.  The other framework regions are not taught to specifically have five mutations.  No disclosure of what five mutations would be made in each but only one framework region is provided.  Therefore, as broadly as currently claimed, the amended claims contain new matter.  Said new matter is adding five mutations to FR1, FR2 or FR4 alone.  Such an embodiment is not taught or contemplated in the original disclosure and so the claims contain new matter and are rejected here.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1, 15-17, 29-30, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/518174 in view of Albrecht (US2007/0269824, published 11/22/2007) and Goodman (US2010/0254977, published 10/07/2010). 
The copending claims are drawn to methods of treating a bone metastasis disease in a subject wherein said subject has a high level of STX1A protein comprising administering to the subject a pan av integrin inhibitor (copending claim 1).  Said inhibitor can be abituzumab (copending claim 2).  Said high level includes at least 2% higher than the median threshold for the protein in plasma (copending claim 4).  The median is determined for patients with said disease (copending claim 5 and 13).  The sample type can be plasma, serum or whole blood (copending claim 8).  Levels of the biomarker are determined prior to inhibitor administration (copending claim 9).  The metastasis can be a cancer (copending claim 11).  The inhibitor or abituzumab can be given at 100 mg-3000mg per month (copending claim 14), or 500mg every week (copending claim 15).  
The copending claims thus teach all limitations of the instant claims save for directing one of skill to use the copending methods on patients with bone metastases of colorectal cancer.  
However, such metastases are known in the prior art.
Albrecht teaches patients with bone metastasis from colon cancer (0005).  

Neither the copending claims nor Albrecht teaches that abituzumab reacts with colon cancer cells.
Goodman teaches that colon tumor cell lines have their growth affected when treated by DI-17E6 (abituzumab, Pg. 34 of instant specification) and the effect is anti-proliferative (0105).  The table at 0210 shows that the colon carcinomas Colo205 and HT29 have av integrins as shown by EMD 525797 (0212).  
Thus, the prior art was well-aware that abituzumab could bind colon carcinomas that express av integrins and inhibit the growth thereof.  Thus, abituzumab could be used to treat cancers of the colon and metastases thereof to bone, said cancers and metastases expressing av integrins. Taken all together, one of ordinary skill in this art would have had a reasonable expectation of success of targeting bone metastases of colon cancer or colon-derived colorectal cancer that express av integrins with abituzumab and thereby treating the disease, for the advantage of prolonging life of the patient.  Thus, the copending claims are obviously applicable to the target diseases of instant claims and so the combination of copending claims and references above render all instant claims obvious.   The instant claims are thus rejected here.
This is a provisional nonstatutory double patenting rejection.
It is noted that the copending case and instant case are filed on the same day and so terminal disclaimers are required in both cases to obviate this rejection in that manner. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.